821 So.2d 477 (2002)
DEPARTMENT OF CHILDREN AND FAMILIES, Appellant,
v.
R.G., a minor child, Appellee.
No. 4D02-1152.
District Court of Appeal of Florida, Fourth District.
July 24, 2002.
Robert A. Butterworth, Attorney General, Tallahassee, and Laurel R. Wiley, Assistant Attorney General, Ft. Lauderdale, for appellant.
No appearance for appellee.
PER CURIAM.
The trial court erred in changing legal and physical custody of the child, R.G., without a home study. Therefore, the temporary placement order is reversed and we remand for further proceedings. We do not address the issue of notice as it is mooted by the subsequent hearing held on the department's emergency motion to change placement. As to the other issues raised, we find no abuse of discretion. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
STONE, KLEIN, and STEVENSON, JJ., concur.